DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-2, 4-22 and 24-29 are allowed (Renumbered as 1-27).
The following is an examiner’s statement of reasons for allowance: many references in the art disclose a detection system located within a vehicle comprises one or more sensors configured to sense an emergency event and transmit a message via a wireless link regarding the emergency event, a wireless mobile device within short range of the transmitter receives the message via a short range receiver located therein and processes the message regarding the triggering of the sensor, wherein the wireless mobile device being programmed to determine position information of the wireless mobile device, call a predetermined emergency number, and transmit data including position and other information from the mobile device to the emergency number in response to the received message, such that found in Krasner (US 7,289,786).  The prior art of record does not teach or suggest, in the claimed combination, a system for obtaining location data for a portable device relative to an object, comprising a control system configured to obtain one or more samples for pertaining to communications between the portable device and the object device, the control system configured to obtain a first set of the one or more samples with respect to the portable device being at .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Winter (US 2010/0323715) and Sheffer (US 5,515,419).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAI T. NGUYEN whose telephone number is (571)272-2961.  The examiner can normally be reached on Mon-Fri: 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on 571-272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TAI T NGUYEN/Primary Examiner, Art Unit 2685                                                                                                                                                                                                        
February 10, 2021